In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Queens County (Lubow, J.), dated February 15, 1994, which, upon a fact-finding order of the same court, dated October 22, 1993, made upon the appellant’s admission, finding that the appellant had committed an act which, if committed by an adult, would have constituted the crime of criminal possession of a weapon in the third degree, adjudged him to be a juvenile delinquent, and placed him with the Division for Youth for a period of up to 18 months.
Ordered that the order is affirmed, without costs or disbursements.
The Family Court’s decision with respect to disposition demonstrated that it carefully considered the least restrictive alternatives consistent with the needs of the juvenile and the need for the protection of the community. Accordingly, it cannot be said that the Family Court improvidently exercised its discretion in placing the appellant with the Division for Youth (see, Family Ct Act §§ 141, 352.2 [2] [a]; Matter of Jason W., 207 AD2d 495). Sullivan, J. P., Miller, Copertino, Joy and Friedmann, JJ., concur.